Citation Nr: 0926124	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-37 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
hepatitis B.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from December 1967 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The June 2005 rating decision in pertinent 
part denied the Veteran's claims for service connection for 
hepatitis C with hepatitis B and for PTSD.  A subsequent 
rating decision, dated December 2007 granted service 
connection for PTSD with depression and assigned an 
evaluation of 30 percent effective March 16, 2004; however, 
this was not a full grant of the benefit sought on appeal.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In March 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.  Based on the Veteran's personal 
appearance, demeanor and responsiveness at the hearing the 
Board questions his ability to manage his financial affairs 
and refers the matter of the Veteran's competency to the RO 
for appropriate action.

The issue of entitlement to service connection for hepatitis 
C with hepatitis B is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from March 16, 2004, to November 3, 2008 
the Veteran's PTSD symptoms were manifested by anxiety, 
attention difficulties, distractibility, lack of motivation, 
depression, irritability and feelings of detachment and 
estrangement from others.  

2.  Since November 4, 2008 the Veteran has demonstrated total 
occupational and social impairment due to PTSD symptoms 
manifested by gross impairment in thought process or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self and intermittent inability to perform 
activities of daily living.


CONCLUSIONS OF LAW

1.  For the period from March 16, 2004 to November 2, 2008 
the criteria for an initial evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 
(2008).

2.  For the period from November 3, 2008, the criteria for an 
evaluation of 100 percent for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

In addition, the VA has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
Veteran's service medical records and post-service reports of 
VA treatment and examinations.  The Veteran was afforded a 
personal hearing, the transcript of which is of record.  
Moreover, the Veteran's statements in support of his claim 
are of record.  For the above reasons, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Analysis

The Veteran is claiming entitlement to a higher initial 
rating for PTSD.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities (rating schedule), which is based upon 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
C.F.R. § 4.1.  In addition, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, the VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a 30 is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is an 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereo-typed speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

In the present case, the Veteran was granted a 30 percent 
disability rating for PTSD, effective from March 16, 2004.  
In reaching that determination the RO considered the medical 
statement of his private Licensed Professional Counselor 
(LPC) who noted that the Veteran had been in treatment with 
her since February 2005.  His presentation had been a cluster 
of symptoms including: anxiety, attention difficulties, 
distractibility, lack of motivation, depression, 
irritability, feelings of detachment and estrangement from 
others.  It was further noted that he spoke about intrusive 
and disturbing combat memories and self medication with 
alcohol and drugs.  The LPC stated that the Veteran had 
physical complications from chronic stress and use of alcohol 
that had resulted in a liver transplant as well as emotional 
and physical debilitation.  Her conclusion was that the 
Veteran's return to normal functioning was poor and self 
support through employment was not likely.
Additionally, in an October 2007 VA examination report, the 
examiner found the Veteran's functioning was very limited due 
to his physical condition.  During the mental status 
examination the Veteran's mood was dysphoric and withdrawn 
initially, but became more animated as the session 
progressed.  It was noted that his though process was 
coherent, logical and goal directed.  He was alert and 
oriented in all spheres.  There was no evidence of short- or 
long-term memory difficulties.  He reported persistent 
sadness as well as anger.  The Veteran also reported that he 
did not sleep well and used medications to help with sleep.  
The examiner noted that the Veteran's depressive disorder 
seemed to have arisen in response to his very serious medical 
conditions of cirrhosis of the liver and liver transplant.  
The examiner noted further that to the extent that the 
Veteran's alcohol dependence can be seen as having developed 
to cope with the PTSD, it could be argued that there is a 
degree of causality linking the stress disorder symptoms and 
the depressive symptoms.  The examiner assigned the Veteran a 
Global Assessment of Functioning (GAF) score of 61, which is 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) but generally functioning pretty well, having 
some meaningful interpersonal relationships.

The Board finds that the above symptoms support an initial 30 
percent evaluation for the Veteran's PTSD for the period from 
March 16, 2004, to November 2, 2008.  An initial evaluation 
in excess of 30 percent is not warranted.  In order to be 
entitled to the next higher evaluation of 50 percent, the 
evidence must demonstrate occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereo-typed speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships and such was not shown in the record during the 
period in question.

Based on the foregoing, the preponderance of the evidence is 
against the Veteran's entitlement to an evaluation in excess 
of 30 percent for any time during the period from March 16, 
2004, to November 2, 2008.  

Since November 3, 2008, however, the Board finds that the 
Veteran's symptoms support an evaluation of 100 percent which 
is the maximum allowed under the general rating schedule for 
PTSD.  The Board notes that, during the VA PTSD examination 
on November 3, 2008, the examiner noted that over the last 
year the Veteran's symptoms appear to have worsened by a 
significant degree.  The Veteran reportedly displayed poor 
eye contact and reported passive thoughts of suicide.  He 
reported having one overdose last year.  He stated that he 
has absolutely no friendships and no contact with his family.  
During the 2007 VA examination, the Veteran had reported that 
he had good relationships with his mother and sister; 
unfortunately he now states that neither his mother nor his 
sister comes to see him.  When he presented for the 
examination, his personal hygiene was rather poor; and his 
appearance was disheveled.  The examiner noted that his sleep 
was chronically impaired.  He was assessed with a GAF score 
of 45 which is indicative of serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  The examiner noted that the Veteran's 
psychosocial functioning appears to be very poor.  He is 
unable to work due to both his medical condition and  his 
PTSD symptoms.  His social functioning is to the extent that 
he lives a very isolated life.  The examiner concluded that 
the signs and symptoms displayed by the Veteran suggest that 
he has significant deficiencies in multiple areas, including 
his family relations, his judgment and his mood.  His 
symptoms also suggest that he would need medication treatment 
on a long-term basis, and would benefit from augmentation of 
his treatment with PTSD groups.

The Board finds that for the period from November 3, 2008, 
the date of the last VA PTSD examination, the symptoms 
described above support a 100 percent evaluation for the 
Veteran's PTSD.  In making this decision, the Board notes 
that the Veteran does not have all the symptoms listed in the 
criteria for assignment of a 100 percent rating.  For 
example, the Veteran does not experience persistent delusions 
or hallucinations, disorientation to time or place; memory 
loss for names of close relatives, or own name.  However, 
pertinent regulations do not require that all cases show all 
findings specified by the rating schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

Overall, with respect to whether the Veteran's disability 
picture most nearly approximates the 100 percent rating under 
Diagnostic Coed 9411, the competent evidence is determined to 
be at least in equipoise.  See 38 U.S.C.A. § 5107(a).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra- 
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.


ORDER

For the period from March 16, 2004 to November 2, 2008 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD with depression is denied.

For the period from November 3, 2008 a 100 percent evaluation 
for PTSD with depression is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


REMAND

The record shows that the Veteran applied for disability 
benefits from the Social Security Administration (SSA), 
partly due to his hepatitis C.  These records have not been 
associated with the claims folder.  The SSA records could 
contain evidence relevant to the claims cannot be foreclosed 
absent a review of those records.  Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002).  Therefore, the issue of 
entitlement to service connection for hepatitis C with 
hepatitis B must be remanded to obtain these records.  38 
C.F.R. § 3.159(c)(2) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from SSA a copy 
of any decision adjudicating the Veteran's 
entitlement to disability benefits from 
that agency, together with all medical 
records relating to any such 
determination.  All records and responses 
received should be associated with the 
claims folder.  

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the AMC 
should readjudicate the appeal.  If the 
benefit sought on appeal remains denied, 
the AMC must furnish the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and affords them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


